On Rehearing.
Mr. Chief Justice Wolverton
delivered the opinion of the court.
This is a motion to amend certain findings by this court, and the special purpose thereof is to have it shown that the issue made by the reply touching the existing validity.of the fluming contracts entered into between the Latourelle Falls Wagon Road & Lumber Company and Brower & Thompson was not passed upon by the court, and therefore has not become res adjudicata as • to any further proceedings between the parties to said contracts or their assigns for the enforcement of any rights thereby acquired. It will be seen by reference to the opinion in the main case that the plaintiff acquired title to the flume through certain foreclosure proceedings, and one contention was that since neither the defendant or his predecessors in interest under the contracts were made parties to the foreclosure his rights were not foreclosed, assuming that the contracts constituted a lease, and that thereby he acquired an interest in the flume as real property. But the contracts were construed not to constitute a lease, and therefore that the foreclosure carried the title to Maffett unaffected by the contract relations between the flume company and the lumber company. We assumed, for the sake of argument, so as to dispose of the case upon premises most favorable to defendant’s contention, that the parties to this suit stood in the same relation as the original parties tv *559-the contracts, and were in condition to enforce legal rights appertaining thereto, and upon this assumption we endeavored to show that he was not entitled to the permanent relief sought. As a matter of fact, as we understand it, Maffett is not the successor in interest of the flume company to the contracts, and does not base her claim thereon, but upon her purchase of the. flume itself and the rights appurtenant thereto. By her-reply, however, she claimed a repudiation of the contracts, which tendered a pertinent issue upon the theory that the contracts constituted a lease and that the flume or real property was incumbered with it, but upon the other theory that it was not a lease it could have no relevancy, as Maffett did not claim to he a successor in interest of the flume company to such an agreement. Whatever rights the flume company may have acquired under the contracts it still retains, and so far as this case is concerned, Maffett has acquired none of them, nor in that view has she asserted any benefits by reason thereof. Now the flume company is not a party to the proceeding in any sense of the word, and its rights are not curtailed or circumscribed in the least by the action of the court in the premises. Nor can the decree here entered in any way affect rights or obligations existing between the flume company and the defendant growing out of the conditions of the contracts. This disposes of the matter presented. The question whether the contracts had been repudiated and rendered nugatory or not has been urged .for final settlement in this case with commendable energy and zeal, and it is sought by this motion to have the court revise its former decision in *560that respect, but the latter proposition cannot be entertained because the case has passed beyond the motion for a rehearing, and the former was put out of the case when it was determined that the contract was not a lease, as it was claimed, and the flume company not being a party to the suit.
Motion Overruled.